Citation Nr: 1010953	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
vaginal stenosis.

2.  Entitlement to a compensable evaluation for contact 
dermatitis.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1976 to July 1999.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In June 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The Board remanded this matter in October 2008.  The Board is 
satisfied that there was substantial compliance with the 
remand directive.  See Stegall v. West, 11 Vet. App. 268 
(1998)


FINDINGS OF FACT

1.  The Veteran's service-connected vaginal stenosis is 
manifested by symptoms that are not controlled by continuous 
treatment.

2.  Contact dermatitis affects less than 5 percent of the 
entire body or exposed areas and does not require 
corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for vaginal stenosis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.116, Diagnostic Code 7611 (2009).  

2.  The criteria for a compensable rating for contact 
dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A September 2004 letter provided the Veteran with notice of 
the information and evidence required to substantiate her 
claims.  This letter advised the Veteran what information VA 
would obtain in support of her claims and explained what 
information she should provide.  A separate March 2006 letter 
provided the Veteran with notice of how disability ratings 
and effective dates are established.

The RO made reasonable efforts to assist the Veteran with the 
development of her claims.  The record includes the service 
treatment records and pertinent post-service treatment 
records identified by the Veteran.  The Veteran had a VA 
examination in December 2004 for the claimed disabilities.  
The Veteran was scheduled for additional VA examinations in 
December 2009, as directed by the Board's remand.    The 
Veteran did not report for the VA examinations.  Accordingly, 
the Board will consider the case based upon the evidence of 
record.  38 C.F.R. § 3.655 (2009).

The Board finds that all necessary development and 
notification has been accomplished, and appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



II.  Analysis of Claims

A.  Legal criteria - Disability ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
A.  Increased rating for vaginal stenosis

The RO has assigned a 10 percent rating for vaginal stenosis 
post laser surgery for condyloma.  This condition is rated 
according to Diagnostic Code 7611.  

The Veteran's disability is rated according to the General 
Rating Formula for Disease, Injury, or Adhesions of the 
Female Reproductive Organs.  A non-compensable rating is 
applicable for symptoms that do not require continuous 
treatment.  A 10 percent rating is assignable for symptoms 
that require continuous treatment, and a maximum rating of 30 
percent is assignable for symptoms that are not controlled by 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 
7610 (2009). 

The Veteran had a VA examination in December 2004.  The 
examination report reflects that the Veteran was diagnosed 
with multiple condyloma in 1997.  They were removed, and the 
Veteran developed keloids.  She underwent perineoplasty, 
which was complicated by vaginal stenosis.  The Veteran 
reported severe dyspareunia and pelvic floor problems.  The 
examiner diagnosed vaginal stenosis, status post laser 
surgery for condyloma.
 
Records from Bethesda Naval Medical Center, dated in 2004, 
reflect that the Veteran underwent physical therapy for the 
pelvic floor.  The Veteran's therapy included a dilator 
program and static stretch.  The Veteran reported that 
exercises were going well.  She did note continuous soreness.    

The Veteran testified at a hearing in June 2008.  The Veteran 
testified that, when she does not have regular sexual 
intercourse, she requires regular therapy with dilators to 
keep her vagina from closing.  

Evidence in the file reflects that the Veteran failed to 
report for two medical examinations scheduled in 2009.  When 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655.  

The above evidence establishes that the Veteran's disability 
requires continuous treatment with dilation therapy.  Even 
with the continuous treatment, the Veteran has reported 
pelvic floor problems and soreness.   Therefore, resolving 
any doubt in the Veteran's favor, the Board finds that that a 
30 percent rating is warranted under Diagnostic Code 7611 for 
symptoms that are not controlled by continuous treatment.  
This is the maximum rating available under the General Rating 
Formula for Disease, Injury, or Adhesions of the Female 
Reproductive Organs.  The Board notes that there are no other 
diagnostic codes under which a rating in excess of 30 percent 
is assignable for the Veteran's disability.  


B.  Increased rating for contact dermatitis

The Veteran seeks a compensable evaluation for contact 
dermatitis.  A zero percent rating is currently in effect, 
pursuant to Diagnostic Code 7806.

Diagnostic Code 7806 provides that a noncompensable 
evaluation is warranted if less than 5 percent of the entire 
body or less than 5 percent of the exposed areas are 
affected; and, no more than topical therapy required during 
the past 12-month period.  A 10 percent evaluation is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is warranted for 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 40 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.119, Diagnostic Code 7806 (2009).

The Veteran had a VA examination in December 2004.  The 
Veteran complained of melasma or "black splotching" on her 
face.  She reported that this condition was constant.  The 
examiner noted that the Veteran was given topical medication 
for the condition.  There was no functional impairment 
associated with the condition. The examiner indicated that 
physical examination of the skin showed no evidence of skin 
disease.  The examiner noted slight increased pigmentation of 
the face. 

At the Board hearing, the Veteran testified that her face 
breaks out and becomes blotchy when she is out in hot or 
sunny weather.  She reported that she experiences breakouts 
throughout the summer.  

After a careful review of the evidence, the Board finds that 
an increased rating is not warranted for contact dermatitis.  
The 2004 VA examination reported noted slight increased 
pigmentation of the face but otherwise found no evidence of 
any skin disease.  The examination report indicated that the 
Veteran's skin condition is treated with topical therapy.  In 
order to warrant a higher rating, the evidence must show that 
dermatitis affects at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent or that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of less than six weeks during 
the past 12-month period.  Such findings are not shown in 
this case.  Accordingly, the Board concludes that there is a 
preponderance of the evidence against the Veteran's claim for 
an increased rating.  As the evidence is not in relative 
equipoise, the Veteran may not be afforded the benefit of the 
doubt.


C.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate. However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the Veteran's disability.  There is no 
evidence that the claimed disabilities, alone, cause marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitate frequent periods of 
hospitalization.  Accordingly, the Veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating is granted for vaginal stenosis, subject 
to regulations governing the payment of monetary benefits.

A compensable rating for contact dermatitis is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


